DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 and 7-15 are objected to because of the following informalities:

For claim 1, Examiner believes this claim should be amended in the following manner:
A method comprising: 
obtaining at least one digital photographic image of a view of a three-dimensional (3D) real space; 
obtaining a position and an orientation of the at least one digital photographic image relative to a specified view point; 
extracting from the at least one digital photographic image at least one mask representing at least one object having a specified position in the 3D real space in the at least one digital photographic image; 
associating to the at least one mask an object distance between the at least one object and the specified view point; 
associating to the at least one digital photographic image a distance higher than the object distance; and
at least one digital photographic image and the at least one mask.

For claim 2, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein obtaining the orientation of the at least one digital photographic image relative to the specified view point comprises: 
retrieving 
detecting at least one position of the at least one fixed element at least one digital photographic image; and
detecting [[an]] the orientation of the at least one digital photographic image according to: 
said geographical coordinates of said at least one fixed element; 
geographical coordinates of the specified view point; and
said at least one position of said at least one fixed element in the at least one digital photographic image.

For claim 3, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein obtaining the orientation of the at least one digital photographic image relative to the specified view point comprises: 

identifying the at least one fixed element in the at least one digital photographic image; 
generating a synthetic representation of the at least one fixed element; 
superimposing the synthetic representation on the at least one digital photographic image at a position depending on the geographical coordinates of said at least one fixed element, and geographical coordinates of the specified view point; and
modifying the position and/or the orientation of the at least one digital photographic image, and performing a comparison of [[the]] respective positions of the at least one fixed element and the synthetic representation of the at least one fixed element in the at least one digital photographic image, until [[the]] an output of the comparison [[define]] defines that a stop criterion is met.

For claim 4, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein associating to the at least one mask the object distance: 
obtaining at least one aerial or satellite digital photographic image of the 3D real space comprising the specified view point and the at least one object; 
detecting the specified position of the at least one object in the 3D real space in the at least one aerial or satellite digital photographic image; and
at least one object and [[the]] a position of the specified view point in the at least one aerial or satellite digital photographic image, and a resolution of the at least one aerial or satellite digital photographic image.

For claim 5, Examiner believes this claim should be amended in the following manner:
The method of claim 1, comprising obtaining a plurality of digital photographic images of the view of the 3D real space forming a panorama around the specified view point.

For claim 7, Examiner believes this claim should be amended in the following manner:
The method of claim 1, comprising: 
obtaining timed series of digital photographic images of the view of the 3D real space; 
detecting the at least one object as and
extracting, from each digital photographic image of the timed series, timed masks representing the at least one object in each digital photographic image of the timed series.


The method of claim 7, further comprising forming an animated mask of the at least one object using the 

For claim 9, Examiner believes this claim should be amended in the following manner:
The method of claim [[1]] 7, comprising: 
creating an animated 3D object based on the timed masks; and
associating to the animated 3D object a distance between the specified view point and the at least one object.

For claim 10, Examiner believes this claim should be amended in the following manner:
The method of claim 9, comprising: 
retrieving a 3D prototype of the animated 3D object, [[the]] a layout of said 3D prototype being defined by one or more parameters; 
identifying values of said one or more parameters from the timed masks; and 
adding to the digital simulation scene an instance of said animated 3D object as [[the]] an application of the values of said one or more parameters to said 3D prototype.

For claim 11, Examiner believes this claim should be amended in the following manner:

obtaining a plurality of digital photographic images of the view of the 3D real space; 
for each of the plurality of digital photographic [[image]] images: 
obtaining a descriptor of a viewing condition; 
extracting a corresponding mask representing the at least one object; and
associating the descriptor to the corresponding mask representing the at least one object.

For claim 12, Examiner believes this claim should be amended in the following manner:
The method of claim 1, comprising: 
determining a light source position and a light source color of a light source representing [[the]] a sun based on shadows in the at least one digital photographic image; and
adding said light source having the light source color at the light source position in the digital simulation scene.

For claim 13, Examiner believes this claim should be amended in the following manner:
A digital simulation scene, comprising: 
three-dimensional (3D) real space from a specified view point having a position and an orientation relative to the specified view point; 
at least one mask extracted from the at least one digital photographic image representing at least one object having a specified position in the 3D real space in the at least one digital photographic image; 
the at least one mask having associated therewith an object distance between the specified view point and the at least one object; and
the at least one digital photographic image having associated therewith a distance higher than the object distance.

For claim 14, Examiner believes this claim should be amended in the following manner:
A device comprising digital circuitry and non-transitory storage media storing computer code instructions for execution by the digital circuity that is configured to: 
obtain at least one digital photographic image of a view of a three-dimensional (3D) real space; 
obtain a position and an orientation of the at least one digital photographic image relative to a specified view point; 
extract from the at least one digital photographic image at least one mask representing at least one object having a specified position in the 3D real space in the at least one digital photographic image; 
at least one mask an object distance between the specified view point and the at least one object; 
associate to the at least one digital photographic image a distance higher than the object distance; and
create a digital simulation scene comprising the at least one digital photographic image and the at least one mask.

For claim 15, Examiner believes this claim should be amended in the following manner:
A computer program product comprising computer code instructions configured to: 
obtain at least one digital photographic image of a view of a three-dimensional (3D) real space; 
obtain a position and an orientation of the at least one digital photographic image relative to a specified view point; 
extract from the at least one digital photographic image at least one mask representing at least one object having a specified position in the 3D real space in the at least one digital photographic image; 
associate to the at least one mask an object distance between the specified view point and the at least one object; 
associate to the at least one digital photographic image a distance higher than the object distance; and
at least one digital photographic image and the at least one mask.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For dependent claim 7, parent claim 1 establishes “at least one object” and claim 7 goes on to establish “an object having the specified position and a changing appearance.” However, claim 7 continues on to recite the phrase “the object” and it is unclear and ambiguous to which of the “at least one object” and the “object having the specified position and a changing appearance” that is referenced by the phrase “the object.” Examiner has suggested amendments to claim 7 in the claim objections above to resolve the ambiguity.


For dependent claim 9, parent claim 1 establishes “at least one object” and claim 9 goes on to establish “an animated 3D object.” However, claim 9 continues on to recite the phrase “the object” and it is unclear and ambiguous to which of the “at least one object” and the “animated 3D object” that is referenced by the phrase “the object.” Furthermore, claim 9 recites the phrase “the timed masks.” However, neither parent claim 1 nor claim 9 provides antecedent basis for “the timed masks.” Instead, it is dependent claim 7 that establishes antecedent basis for “timed masks.” Thus, claim 9 is further indefinite for failing to provide antecedent basis for “the timed masks.” Examiner has suggested amendments to claim 9 in the claim objections above to resolve the ambiguity.
For dependent claim 10, this claim depends from claim 9 and inherits the deficiencies of claim 9. Therefore, claim 9 is likewise indefinite.

For claim 11, parent claim 1 establishes “at least one mask” and claim 11 goes on to establish “a mask.” However, claim 11 continues on to recite “the mask” and it is unclear and ambiguous to which of the “at least one mask” and the “mask” that is referenced by the phrase “the mask.” Examiner has suggested amendments to claim 11 in the claim objections above to resolve the ambiguity.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 15 are rejected under 35 U.S.C. 101 because they encompass nonstatutory subject matter.
Claim 13 is directed to a digital simulation scene. The recited scene comprises an image and a mask that is similarly image data. Thus, claim 13 is solely directed to nonfunctional descriptive material such as images and image data that fails to fall within a statutory category of invention. It is not a process, machine, nor a manufacture. It’s also clearly not directed to a composition of matter. Therefore, claim 13 is non-statutory under 35 U.S.C. 101. 
Claim 15 is directed to a computer program product comprising computer code instructions. Applicant’s Specification does not define “computer program product.” Thus, “computer program product” may be broadly interpreted as merely computer code instructions to recite a program per se and accordingly fails to fall within a statutory category of invention. It is directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program not a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. It’s also clearly not directed to a composition of matter. Therefore, it’s non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (U.S. Patent Application Publication 2006/0239525 A1, hereinafter “Katayama”) in view of Sassi (U.S. Patent Application Publication 2014/0219572 A1).

For claim 1, Katayama discloses a method (page 1/par. 1) comprising: obtaining at least one digital photographic image of a view of a 3D real space (disclosing a digital camera to obtain a digital photographic image of a view of a 3D real space (page 2/par. 34 and page 8/par. 119)); obtaining a position and an orientation of the digital photographic image relative to a specified view point (disclosing the acquisition of a position and orientation of the digital photographic image and the digital camera with respect to a user’s view of the 3D real space in operating a head mounted display device (HMD) as a specified view point (page 4/par. 65 and page 6/par. 96)); extracting from the at least one digital photographic image at least one mask representing at least one object having a specified position in the 3D real space in the at least one digital photographic image (disclosing a mask is extracted from the digital photographic image where the mask represents an object such as the user’s hands for determining a foreground object having a specified position in the 3D real space in accordance with the user’s interaction with the 3D real space (page 3/par. 41)); associating to the mask an object distance between the object and the specified view point (disclosing the mask is generated with depth information as an object distance between the object such as the user’s hands and the digital camera mounted on the user’s (HMD) as the specified view point (page 2/par. 34, page 3/par. 41 and page 6/par. 96)); creating a digital simulation scene comprising the digital photographic image and the mask (disclosing the digital photographic image and the mask are used to create and display a scene with computer generated (CG) virtual content as a digital simulation of mixed reality (page 7/par. 117 and page 8/par. 124)).
Katayama does not disclose associating to a digital photographic image a distance higher than an object distance.
However, these limitations are well-known in the art as disclosed in Sassi.
Sassi similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 1/par. 2 and page 5/par. 60). Sassi likewise discloses determining depth information as distance between the digital camera and objects within the captured digital photographic image (page 2/par. 34). Sassi explains foreground objects are extracted from the digital photographic image at a distance and depth that is less than a predetermined distance (page 3/par. 38). Sassi further explains background objects are identified within the digital photographic image at a distance and depth that is greater than the predetermined distance and accordingly have a higher distance and depth than the distance and depth to the extracted foreground objects (page 3/par. 38). It follows Katayama may be accordingly modified with the teachings of Sassi to associate background objects within its digital photographic image a distance higher than its object distance to its extracted foreground object.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Katayama with the teachings of Sassi. Sassi is analogous art in dealing with a system and method for processing a digital photographic image captured from a digital camera (page 1/par. 2 and page 

For claim 13, Katayama as modified by Sassi discloses a digital simulation scene created by the method of claim 1 (see above as to claim 1). 

For claim 14, Katayama as modified by Sassi discloses a device comprising digital circuitry (Katayama discloses a device with digital components for performing the functions of the device (Fig. 1; page 2/par. 32-34); Sassi similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 1/par. 2 and page 5/par. 60) and explains it is known for a device to be implemented with circuits (page 7/par. 82); and it follows Katayama may be accordingly modified with the teachings of Sassi to implement digital circuits for its device) configured to perform the method of claim 1 (see above as to claim 1). 

For claim 15, Katayama as modified by Sassi discloses a computer program product comprising computer code instructions (Katayama discloses memory as a storage medium for storing a program and computer code instructions for execution by a computer to perform functions of the computer (pages 8-9/par. 126-128)) configured to perform the method of claim 1 (see above as to claim 1).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Sassi further in view of Varanasi (U.S. Patent Application Publication 2009/0040370 A1).

For claim 2, depending on claim 1, Katayama as modified by Sassi does not disclose retrieving at least geographical coordinates of at least one fixed element from a database; detecting at least one position of the fixed element in a digital photographic image; detecting an orientation of the digital photographic image according to: geographical coordinates of said fixed element; geographical coordinates of a specified view point; said position of said fixed element in the digital photographic image.
However, these limitations are well-known in the art as disclosed in Varanasi.
Varanasi similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 1/par. 10-11). Varanasi discloses retrieving geographic element data such as geographical coordinates for a geographic element as a fixed element from a database (page 2/par. 24, page 4/par. 41-42 and page 5/par. 50). Varanasi discloses detecting a position of the geographic element in the digital photographic image so that the geographic element data may maintain a positional relationship with the geographic element within the image data (page 5/par. 50-51). Varanasi discloses determining an orientation of the digital camera 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama and Sassi with the teachings of Varanasi. Varanasi is analogous art in dealing with a system and method for processing a digital photographic image captured from a digital camera (page 1/par. 10-11). Varanasi discloses its use of geographic element data is advantageous in ensuring appropriate alignment of geographic element data with a geographic element detected within a digital photographic image (page 5/par. 50-51). Consequently, a PHOSITA would incorporate the teachings of Varanasi into Katayama and Sassi for ensuring appropriate alignment of geographic element data with a geographic element detected within a digital photographic image. Therefore, claim 2 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Sassi further in view of Li et al. (U.S. Patent Application Publication 2018/0107874 A1, hereinafter “Li”) and Caminiti et al. (U.S. Patent Application Publication 2003/0218994 A1, hereinafter “Caminiti”).

For claim 4, depending on claim 1, Katayama as modified by Sassi does not disclose obtaining at least one aerial or satellite digital photographic image of a real space comprising detected objects; detecting positions of the detected objects in the real space in the aerial or satellite digital photographic image; calculating an object distance according to the positions of the detected objects in the aerial or satellite digital photographic image.
However, these limitations are well-known in the art as disclosed in Li.
Li similarly discloses a system and method for processing a digital photographic image captured from a camera (page 1/par. 6, page 2/par. 16 and page 4/par. 27-28). Li discloses acquiring an aerial digital photographic image of a real space and detecting and classifying objects within the aerial digital photographic image (page 1/par. 6 and page 4/par. 27-28). Li explains the positions of the detected objects are detected in the aerial digital photographic image so that an object distance is calculated between the detected objects in the aerial digital photographic image (page 1/par. 6 and page 4/par. 27-28). It follows Katayama and Sassi may be accordingly modified with the teachings of Li to capture an aerial digital photographic image and to detect its user as its specified view point and its specified position of its object as detected objects within the aerial digital photographic image for calculating its object distance.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama and Sassi with the teachings of Li. Li is analogous art in dealing with a system and method for processing a digital photographic image captured from a camera (page 1/par. 6, page 2/par. 16 and page 4/par. 27-28). Li discloses its 
Katayama as modified by Sassi and Li does not disclose calculating a resolution of an aerial or satellite digital photographic image.
However, these limitations are well-known in the art as disclosed in Caminiti.
Caminiti similarly discloses a system and method for processing a digital aerial photographic image (page 2/par. 20 and page 8/par. 86). Caminiti discloses determining a resolution in a digital aerial photographic image for determining a distance between nodes as objects within the digital aerial photographic image (page 2/par. 23 and page 6/par. 68). It follows Katayama, Sassi and Li may be accordingly modified with the teachings of Caminiti to calculate a resolution for its digital aerial photographic image for determining its object distance between its user as specified view point and its specified position of its object as detected objects within the aerial digital photographic image.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama, Sassi and Li with the teachings of Caminiti. Caminiti is analogous art in dealing with a system and method for processing a digital photographic image (page 2/par. 20 and page 8/par. 86). Caminiti discloses its calculation of a resolution for an aerial digital photographic image is advantageous in appropriately calculating a distance between nodes as objects within the digital aerial photographic image (page 2/par. 23 and page 6/par. 68). Consequently, a PHOSITA would .

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Sassi further in view of Sadi et al. (U.S. Patent Application Publication 2016/0086379 A1, hereinafter “Sadi”).

For claim 5, depending on claim 1, Katayama as modified by Sassi does not discloses obtaining a plurality of digital photographic images forming a panorama.
However, these limitations are well-known in the art as disclosed in Sadi.
Sadi similarly discloses a system and method for processing a digital photographic image captured from a camera (page 2/par. 47). Sadi explains its system captures a plurality of digital photographic images to form a 360 degree panorama (pages 8-9/par. 86). It follows Katayama and Sassi may be accordingly modified with the teachings of Sadi to obtain a plurality of digital photographic images of its view to form a panorama around its specified view point.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama and Sassi with the teachings of Sadi. Sadi is analogous art in dealing with a system and method for processing a digital photographic image captured from a camera (page 2/par. 47). Sadi discloses its use of a panorama is advantageous in generating an immersive 3D environment and scene to a user (page 

For claim 6, depending on claim 5, Katayama as modified by Sassi and Sadi discloses wherein said panorama is a 360 degree panorama (Sadi similarly discloses a system and method for processing a digital photographic image captured from a camera (page 2/par. 47) and explains its system captures a plurality of digital photographic images to form a 360 degree panorama (pages 8-9/par. 86); and it follows Katayama and Sassi may be accordingly modified with the teachings of Sadi to obtain a plurality of digital photographic images of its view to form a panorama around its specified view point).

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Sassi further in view of Kraver (U.S. Patent Application Publication 2016/0217615 A1).

For claim 7, depending on claim 1, Katayama as modified by Sassi does not disclose obtaining timed series of digital photographic images detecting an object having a specified position and a changing appearance over the timed series of digital photographic images; extracting from each digital photographic image of the timed 
However, these limitations are well-known in the art as disclosed Kraver.
Kraver similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 4/par. 39 and page 6/par. 60). Kraver discloses its system acquires multiple frames as a timed series of digital photographic images for detecting an object having a specified position and a changing appearance in accordance with detected movement over the multiple frames (page 15/par. 133). Kraver explains a mask is extracted for the detected object for each of the frames to acquired timed masks representing the detected object over the multiple frames (page 15/par. 133). It follows Katayama and Sassi may be accordingly modified with the teachings of Kraver to obtain multiple frames of its view of its 3D real space to acquire time masks representing its extracted object and corresponding movement over the multiple frames.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama and Sassi with the teachings of Kraver. Kraver is analogous art in dealing with a system and method for processing a digital photographic image captured from a digital camera (page 4/par. 39 and page 6/par. 60). Kraver discloses its use of frames is advantageous in facilitating the generation of timed masks for an object corresponding to movement of the object over the frames to appropriately present an augmented environment and scene (page 4/par. 39 and page 15/par. 133). Consequently, a PHOSITA would incorporate the teachings of Kraver into Katayama and Sassi for facilitating the generation of timed masks for an object corresponding to 

For claim 11, depending on claim 1, Katayama as modified by Sassi and Kraver comprising: obtaining a plurality of digital photographic images of the view; for each digital photographic image: obtaining a descriptor of a viewing condition; extracting a mask representing the object; associating the descriptor to the mask representing the object (Kraver similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 4/par. 39 and page 6/par. 60); Kraver discloses its system acquires multiple frames as a timed series of digital photographic images for detecting an object having a specified position and a changing appearance in accordance with detected movement over the multiple frames (page 15/par. 133); Kraver discloses determining a value as a descriptor of a viewing condition (page 15/par. 133); Kraver explains a mask is extracted for the detected object for each of the frames to acquired timed masks representing the detected object over the multiple frames and assigning the value of the viewing condition to the timed masks (page 15/par. 133); and it follows Katayama and Sassi may be accordingly modified with the teachings of Kraver to obtain multiple frames of its view of its 3D real space to acquire time masks representing its extracted object and corresponding movement over the multiple frames).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Sassi further in view of Kraver further in view of Raghoebardajal et al. (U.S. Patent Application Publication 2012/0262485 A1, hereinafter “Raghoebardajal”).

For claim 8, depending on claim 7, Katayama as modified by Sassi and Kraver does not specifically disclose forming an animated mask.
However, these limitations are well-known in the art as disclosed in Raghoebardajal.
Raghoebardajal similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 2/par. 33 and 40). Raghoebardajal likewise discloses extraction of timed masks over multiple frames of captured video images in accordance with detected motion (page 4/par. 71) and explains the masks may be animated as an animated mask to present an animated graphical element (pages 9-10/par. 160-161). It follows Katayama, Sassi and Kraver may be accordingly modified with the teachings of Raghoebardajal to form an animated mask of its object using its timed masks.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama, Sassi and Kraver with the teachings of Raghoebardajal. Raghoebardajal is analogous art in dealing with a system and method for processing a digital photographic image captured from a digital camera (page 2/par. 33 and 40). Raghoebardajal discloses its use of an animated mask is advantageous in facilitating the presentation of a corresponding animated graphical element in rendering 

For claim 9, depending on claim 1, Katayama as modified by Sassi, Kraver and Raghoebardajal discloses comprising: creating an animated 3D object based on the timed masks; associating to the animated 3D object a distance between the specified view point and the object (Kraver similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 4/par. 39 and page 6/par. 60); Kraver discloses its system acquires multiple frames as a timed series of digital photographic images for detecting an object having a specified position and a changing appearance in accordance with detected movement over the multiple frames (page 15/par. 133) and explains a mask is extracted for the detected object for each of the frames to acquired timed masks representing the detected object over the multiple frames (page 15/par. 133) and it follows Katayama and Sassi may be accordingly modified with the teachings of Kraver to obtain multiple frames of its view of its 3D real space to acquire time masks representing its extracted object and corresponding movement over the multiple frames; Raghoebardajal similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 2/par. 33 and 40); Raghoebardajal likewise discloses extraction of timed masks over multiple frames of captured video images in accordance with detected motion (page 4/par. 71) and explains the masks may be animated as an animated mask to present an animated graphical element (pages 9-10/par. 160-161) as an animated 3D object (page 10/par. 163-164); and it follows Katayama, Sassi and Kraver may be accordingly modified with the teachings of Raghoebardajal to form an animated mask of its object using its timed masks to generate an animated 3D object at a distance between its specified view point and its object).

For claim 10, depending on claim 9, Katayama as modified by Sassi, Kraver and Raghoebardajal discloses retrieving a 3D prototype of the animated 3D object, the layout of said 3D prototype being defined by one or more parameters (Raghoebardajal similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 2/par. 33 and 40) and discloses retrieving a stored 3D model as a 3D prototype for the animated 3D object with its layout being defined by one or more parameters of a mapping (page 10/par. 163-164); and it follows Katayama, Sassi and Kraver may be accordingly modified with the teachings of Raghoebardajal to form an animated mask of its object using its timed masks to generate an animated 3D object at a distance between its specified view point and its object); identifying values of said one or more parameters from the timed masks (Kraver similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 4/par. 39 and page 6/par. 60); Kraver discloses its system acquires multiple frames as a timed series of digital photographic images for detecting an object having a specified position and a changing appearance in accordance with detected movement over the multiple frames (page 15/par. 133) and explains a mask is extracted for the detected object for each of the frames to acquired timed masks representing the detected object over the multiple frames (page 15/par. 133) and it follows Katayama and Sassi may be accordingly modified with the teachings of Kraver to obtain multiple frames of its view of its 3D real space to acquire time masks representing its extracted object and corresponding movement over the multiple frames; Raghoebardajal similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 2/par. 33 and 40); Raghoebardajal likewise discloses extraction of timed masks over multiple frames of captured video images in accordance with detected motion (page 4/par. 71) and explains the masks may be animated as an animated mask to present an animated graphical element (pages 9-10/par. 160-161) as an animated 3D object (page 10/par. 163-164); Raghoebardajal discloses its masks identify the one or more parameters of the mapping to define the layout of the 3D animated object for rendering into an augmented reality scene (page 9/par. 157-158 and page 10/par. 161-164) and it follows Katayama, Sassi and Kraver may be accordingly modified with the teachings of Raghoebardajal to form an animated mask of its object using its timed masks to generate an animated 3D object at a distance between its specified view point and its object); adding to the digital simulation scene an instance of said animated 3D object as the application of the values of said one or more parameters to said 3D prototype (Raghoebardajal similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 2/par. 33 and 40) and discloses the one or more parameters of the mapping is applied to the stored 3D model to generate a new 3D model as an instance of the animated 3D object for rendering the augmented reality scene (page 10/par. 163-164); and it follows Katayama, Sassi and Kraver may be accordingly modified with the teachings of Raghoebardajal to form an animated mask of its object using its timed masks to generate an animated 3D object for its mixed reality scene).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Sassi further in view of Balci et al., Sun Position Estimation and Tracking for Virtual Object Placement in Time-Lapse Videos, Signal, Image and Video Processing, Vol. 11, No. 5, November 2016, pages 817-824 (hereinafter “Balci”) (made of record of the IDS submitted 9/06/2020) and Knorr et al. (U.S. Patent Application Publication 2015/0279113 A1, hereinafter “Knorr”).

For claim 12, depending on claim 1, Katayama as modified by Sassi does not disclose determining a light source position of a light source representing the sun based on shadows in a photographic image; adding said light source at the light source position in a digital simulation scene.
However, these limitations are well-known in the art as disclosed in Balci.
Balci similarly discloses a system and method for processing a photographic image captured from a camera (page 818/Section 2). Balci discloses determining a position of a light source representing the Sun based on shadows in captured images of video (page 820/Section 4). Balci explains the Sun’s position is used to add illumination of a light source corresponding to the Sun’s position to virtual objects of an augmented reality scene (pages 823-824/Section 6). It follows Katayama and Sassi may be 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama and Sassi with the teachings of Balci. Balci is analogous art in dealing with a system and method for processing a photographic image captured from a camera (page 818/Section 2). Balci discloses its determination of a position of the Sun is advantageous in appropriately adding illumination of the Sun to an augmented reality scene (pages 823-824/Section 6). Consequently, a PHOSITA would incorporate the teachings of Balci into Katayama and Sassi for appropriately adding illumination of the Sun to an augmented reality scene. 
Katayama as modified by Sassi and Balci does not disclose determining a light source color of a light source based on shadows in a digital photographic image.
However, these limitations are well-known in the art as disclosed in Knorr.
Knorr similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 1/par. 10 and page 17/par. 276). Knorr discloses determining a color of a light source based on an analysis of shadows in a captured digital photographic image so that illumination of the determined light source is applied to an augmented reality scene (page 2/par. 31 and page 13/par. 179). 
It follows Katayama, Sassi and Balci may be accordingly modified with the teachings of Knorr determine a color of the Sun in its digital photographic image adding illumination of the Sun to its mixed reality scene.
.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613